Citation Nr: 0839781	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for skin condition of 
the hands and feet, claimed as residuals of jungle rot.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The veteran served on active duty from April 1955 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2006, the RO denied service connection for residuals of 
jungle rot of the hands and feet.  Rating decisions dated in 
May and September 2006 confirmed the denial.  Rating decision 
dated in December 2006 denied service connection for 
hypertension, headaches, and Meniere's syndrome.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show a current 
skin condition of the hands and feet that is related to 
complaints and treatment during active military service.

2.  The preponderance of the evidence does not show 
hypertension that manifested during service or to a 
compensable degree within one year following discharge from 
service, or that is otherwise related to service.

3.  The preponderance of the evidence does not show headaches 
that are related to active military service.

4.  The preponderance of the evidence does not show Meniere's 
disease that is related to active military service.




CONCLUSIONS OF LAW

1.  A skin condition of the hands and feet, claimed as 
residuals of jungle rot, was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

2.  Hypertension was not incurred during active military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Headaches were not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2008).

4.  Meniere's disease was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In February 2006, the RO issued a letter notifying the 
veteran of the evidence needed to substantiate his claim for 
service connection for residuals of jungle rot of the 
bilateral feet and hands.  This letter advised the veteran of 
the evidence VA would obtain and of the evidence he needed to 
provide.  He was asked to send any evidence in his possession 
that pertained to his claims.  Letter dated in March 2006 
provided information about how VA assigns disability ratings 
and effective dates.  In December 2006, the RO sent a letter 
advising of the evidence needed to substantiate the veteran's 
claims for service connection for hypertension, headaches, 
and Meniere's disease.  This letter advised the veteran of 
the evidence VA would obtain and of the evidence he needed to 
provide.  He was asked to send any evidence in his possession 
that pertained to his claims.  The letter also provided 
information regarding how VA assigns disability ratings and 
effective dates.  Each of these letters was issued prior to 
the initial adjudications of the claimed addressed therein.  
Consequently, the Board finds that these letters fully 
satisfied VA's duty to notify under the VCAA.

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains service treatment records.  In 
support of his claim, the veteran submitted various private 
medical records.  The veteran also referenced additional 
dermatology and pharmacy records from the 1970's and 1980's.  
He indicated that he had attempted to obtain these records 
but they are no longer available.  

The veteran underwent a VA skin examination in December 2006 
and a medical opinion was obtained.  The claims folder was 
available for review.  The Board acknowledges the veteran was 
not provided examinations with regard to his claim for 
service connection for hypertension, headaches, and Meniere's 
disease.  In this regard, the Board notes that the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

As to the claimed hypertension, the Board concludes an 
examination is not needed in this case for hypertension 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service", or that a current 
disability may be related to an in-service event, is his own 
lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination in this instance.  The 
Court has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with § 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike the tinnitus 
at issue in Charles, hypertension is not the sort of 
disability that lends itself to lay observation.  Thus, his 
lay testimony cannot establish an association to service.

Furthermore, with respect to the claimed headaches and 
Meniere's disease, unlike Charles, the veteran has not 
articulated a continuity of symptoms since separation with 
respect to either of these disabilities.  Instead, he has 
only very generally asserted a relationship between his 
current disabilities and service, which, as noted below, is 
outside the competence of the veteran as a layperson.  Thus, 
as there is no credible lay evidence associating the current 
disabilities to service, and no competent evidence otherwise 
suggesting an association to service, the Board finds that VA 
examinations are not warranted under the criteria set forth 
in McLendon.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including hypertension, if manifest to a 
compensable degree within one year after discharge from 
service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Skin condition of the hands and feet

The veteran contends that service connection should be 
granted for residuals of jungle rot of the hands and feet.  
In his January 2006 claim, the veteran reported that 
somewhere between Turkey (the heat) and Thailand (the rain), 
he developed jungle rot that he still has today.  In an 
August 2006 statement, he reported that while in the service 
whenever his hands or feet broke out, he would treat them 
with over-the-counter medicine for athlete's feet and in time 
it would clear up.  In 1970, the rash became more severe and 
he saw a dermatologist who treated the infection with 
cortisone shots and Lidex ointment.  He reported that he had 
a refillable prescription for the ointment until after his 
last big flare-up in 1986 when the condition became dormant.  
In 2001, the condition returned and he sought treatment from 
a new doctor.  The veteran indicated he was unable to obtain 
his dermatology or pharmacy records.  He also stated that 
although his service records do not reflect any infection 
occurrences, the dormancy period does exist and he firmly 
believes that he picked up this bacterial bug in Southeast 
Asia during 1965 and 1966.  

Service treatment records show the veteran was seen in 
October 1959 with a 2 day history of erythematous vesicular 
type lesions on the abdominal wall.  Impression was "zoster 
?"  The veteran was seen in September 1964 with "rash ?" 
on the palm of the left hand.  Calamine lotion was 
prescribed.  In August 1965, he was seen with complaints of 
penile irritation.  Subsequent entry, dated August 30, 1965, 
indicates contact dermatitis.  Notes dated in October 
indicate a penile rash or at least worry about a rash for 2 
months.  Physical examination was normal and no rash was 
seen.  In March 1966, the veteran was seen with a rash on the 
left arm and on the lip for 3 days.  Impression was heat rash 
with secondary superficial infection.  Bacitracin ointment 
was prescribed.  In July 1966, the veteran was seen with an 
infection in the right arm.  Impression was abscess with 
lymphangitis.  On examination for separation in September 
1968, the veteran's skin was reported as normal on clinical 
evaluation.  Associated report of medical history does not 
document any complaints related to the skin on the hands or 
the feet.  

Private medical records show the veteran presented November 
5, 2001 for evaluation of a rash on his feet.  Assessment was 
tinea pedis.  The veteran returned on November 10, 2001 and 
reported problems with fungal infections ever since he was in 
South East Asia.  He indicated that he would periodically 
have a breakout in October.  Assessment was fungal infection.  
The veteran returned on November 14, 2001.  Assessment was 
cellulitis/pasteurella multocida.  The skin was debrided and 
he was sent to physical therapy for whirlpool therapy.  In 
December 2005, the veteran again presented with cellulitis in 
his foot.  It was noted that two bugs were growing from the 
culture.  He was treated with Levaquin and Lamisil.  In March 
2006, the veteran was seen for pedal cellulitis.  He reported 
that he gets this every once in a while and has since he was 
in the service.  Assessment was recurrent cellulitis.  The 
veteran was subsequently admitted to the hospital in April 
2006.  Subjectively, the veteran noted problems off and on 
for many years and assumes it is from when he was in the 
military.  Discharge diagnoses included severe cellulitis, 
left foot (culture positive for Acinetobacter calcoaceticus 
baumannii complex); eczema hands and feet, bilateral possible 
fungal component; and history of recurrent cellulitis and 
fungal infections in the feet, especially the left.  

The veteran underwent a VA examination in December 2006.  The 
veteran reported intermittent rash of the feet and hands/arms 
beginning in service.  Physical examination of the hands and 
feet was reported as normal with no rash or skin changes 
noted.  Diagnosis was previous cellulitis of the feet.  
Eczematous dermatitis of hands and arms; no issues noted 
today.  The examiner noted that the veteran was found to have 
very generic skin issues while on active duty concerning 
rashes on the arms and no concrete specific diagnoses were 
given.  Regarding whether the current skin condition was 
related to the condition noted in military service, the 
examiner stated that it would be speculation to state.  He 
indicated that it was essentially unknown what type of hand 
rash the veteran had while on active duty.  Although the 
veteran continues to get an eczematous dermatitis on an 
intermittent basis, it would be impossible to tell whether 
this was the same item that he had many years ago while on 
active duty.  The examiner noted it appeared that the hand 
and foot issues were two separate dermatologic diseases, and 
based on presentation, they did not appear to have a 
relationship between each other.  

The Board finds the opinion of the VA examiner to be the most 
probative evidence of record as to the possibility of a 
relationship between the veteran's current disability and 
service.  As noted, the examiner reviewed the complete 
record, and explained in detail that he could not provide a 
positive opinion without resorting to speculation.  The 
provisions of 38 C.F.R. § 3.102 state that service connection 
may not be based on a resort to speculation or even remote 
possibility.  The Court has also found that a relationship to 
service that is only speculative in nature is not sufficient 
to establish the presence of the claimed disorder or any such 
relationship.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Thus, based on this opinion, the Board concludes 
that the preponderance of the evidence is against the claim.

The Board has considered the fact that service treatment 
records do show isolated complaints of rash.  However, these 
complaints appear to have been acute and transitory and 
service treatment records are negative for any chronic skin 
condition.  The Board acknowledges the veteran's statements 
that he had skin problems during service, which he treated 
himself, and that he has experienced problems since that 
time.  The veteran is competent to report skin rash of the 
hands and feet.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  The Board notes, 
however, that there was no evidence of a skin condition at 
separation from service and the veteran did not voice any 
complaints of intermittent skin problems at that time.  

Furthermore, although the veteran is competent to describe 
experiencing symptoms since service, the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge, such as diagnoses and etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). The Court has held 
that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was ultimately 
required to establish "a nexus between the continuous 
symptomatology and the current claimed condition. . . .".  
See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), 
vacated on other grounds sub nom. McManaway v. Principi, 14 
Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 
(1999).  As noted, the VA examiner reviewed the claims file, 
and conducted a thorough physical examination, and ultimately 
concluded that he could not relate any current skin 
disability to military service.  The Board finds the opinion 
offered by a competent health care specialist to be more 
probative than the lay contentions of the veteran.

On review, the record does not contain any contrary medical 
opinion relating the veteran's current skin problems to his 
active military service.  The private medical records since 
2001 document the veteran's reports of this problem existing 
since service and his belief that it is related to military 
service.  However, a mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

In summary, for the reasons and bases set forth above the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran currently has a skin 
condition of the hands and feet that is related to active 
military service and the doctrine of reasonable doubt is not 
for application.  See 38 C.F.R. § 3.102 (2008).  

Hypertension

Service treatment records show that on examination for 
enlistment in April 1955, blood pressure was recorded as 
124/82.  On examination in September 1958, blood pressure was 
112/72.  On examination for separation in September 1968, 
blood pressure was 130/70.  On the associated report of 
medical history, the veteran denied having high blood 
pressure.  Service records are negative for a diagnosis of 
hypertension.

Private medical records dated in April 2006 note a medical 
history of hypertension.  However, as noted, there is no 
competent evidence of hypertension during active service or 
for many years thereafter.  The claims file does not contain 
any competent evidence relating a current diagnosis of 
hypertension to military service.  Additionally, there is no 
evidence of hypertension manifested to a compensable degree 
within one year following discharge from service.  

The Board acknowledges the veteran's contention that he has 
hypertension as a result of his active duty.  As noted, the 
veteran can attest to factual matters of which he had first-
hand knowledge that are capable of lay observation.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994). The Board does not believe that 
hypertension is the type of disability that lends itself to 
lay observation, and the veteran is not shown to be competent 
to interpret blood pressure readings for the purpose of 
diagnosing hypertension, or to otherwise provide probative 
testimony as to the etiology or date of onset of 
hypertension.  See Jandreau v. Nicholson, 492 F.3d 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Therefore, his lay contention alone cannot establish a link 
between the current hypertension and service.

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
hypertension and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102 (2008).  

Headaches

Service treatment records dated in August 1966 note 
complaints of cold and cough with headache over the left eye.  
Impression was viral and bacterial upper respiratory 
infection.  Service treatment records are negative for any 
evidence of chronic disability manifested by headaches.  On 
separation examination in September 1968, the veteran's 
neurologic system was reported as normal on clinical 
evaluation.  On the associated report of medical history, the 
veteran denied having frequent or severe headaches.

On review, the claims file does not contain medical evidence 
showing a current diagnosis of headaches.  Without a 
currently diagnosed disability, service connection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As noted, the veteran can attest to factual matters of which 
he had first-hand knowledge.  See Washington, supra.  Thus, 
the veteran's lay contention alone could conceivably 
establish the existence of a current headache disorder.  
Significantly, however, there is no competent lay or medical 
evidence suggesting a relationship between his current 
disability and service.  As noted, service medical records 
are negative for any complaints of headaches during the two 
years following his upper respiratory infection in 1966, and 
he specifically denied a history of frequent or severe 
headaches at separation.  Furthermore, since filing his claim 
for service connection, the veteran has never articulated 
that he has experienced a continuity of symptomatology 
between his military service and his current headaches, and 
there is no competent medical evidence otherwise suggesting a 
relationship between the current disability and service.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
headaches and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102 (2008).  

Meniere's disease

Service treatment records are negative for any complaints, 
treatment, or diagnosis of Meniere's disease.  On examination 
for separation in September 1968, the veteran's ears and 
drums were reported as normal on clinical evaluation.  On the 
associated report of medical history, the veteran denied 
dizziness or ear, nose, or throat trouble.  

On review, the claims file does not contain medical evidence 
showing a current diagnosis of Meniere's.  Without a 
currently diagnosed disability, service connection may not be 
granted.  See Brammer, supra.  Unlike headaches, the Board 
believes that the matter of whether or not the veteran has 
Meniere's disease is far too complex a medical question to 
lend itself to the opinion of a layperson.  See Jandreau, 492 
F.3d at 1377 (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions). 

Furthermore, even if it was found that the veteran's lay 
contention alone could serve to establish the existence of a 
current disability, there is no competent lay or medical 
evidence suggesting an association between the claimed 
disability or service.  In particular, the veteran has never 
identified any symptomatology he believes is attributable to 
his disease, nor has he asserted that such symptomatology 
existed during service and thereafter.  There is also no 
competent medical evidence otherwise suggesting any 
relationship between military service and a current diagnosis 
of Meniere's disease.  

Consequently, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
Meniere's disease and the doctrine of reasonable doubt is not 
for application.  See 38 C.F.R. § 3.102 (2008).  




ORDER

Entitlement to service connection for a skin condition of the 
hands and feet, claimed as residuals of jungle rot, is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for Meniere's disease is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


